            Case 4:16-cv-00713-JLH Document 151 Filed 10/18/18 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                     LITTLE ROCK DIVISION


BURRIS RICHARD STOVALL, Guardian of
RICHARD JOSHUA STOVALL, Incapacitated
Adult

        Plaintiffs

vs.

MACK TRUCKS, INC.;                                    Civil No. 4:16-cv-00713-JLH
INDIANA MILLS & MANUFACTURING,
INC.;                                                 DISTRICT JUDGE HOLMES
                                                      MAGISTRATE JUDGE VOLPE
DOES 1-10

        Defendants.




          PLAINTIFF’S AMENDED SUPPLEMENTAL NOTICE OF DEPOSITION


          Plaintiff, BURRIS RICHARD STOVALL, et al, submits the following Amended
 Supplemental Notice of Deposition pursuant to Arkansas law and the Federal Rules of Civil
 Procedure, stating:
 To:      ALL COUNSEL OF RECORD
          Plaintiffs will take the oral and videotaped deposition testimony of Jim Chinni, an
 employee (past or present) and representative (present or former) of Indiana Mills &
 Manufacturing, Inc.; on the dates and times indicated below.
          The deposition will be taken pursuant to applicable law and will be subject to being used
 as evidence at trial. The deposition will begin at the times indicated, and will continue from
 working day to working day until completed.


                                                  1
 Stovall v. Mack, et al
 #4:16-CV-904-JLH
 Notice of Deposition – Jim Chinni
           Case 4:16-cv-00713-JLH Document 151 Filed 10/18/18 Page 2 of 5



         The witness is commanded to produce the items listed below at the designated time and
place. You are welcome to attend and cross-examine.

                      DATE, TIME AND LOCATION OF THE WITNESSES

LOCATION:                  Frost Brown Todd LLC
                           201 North Illinois Street, Suite 1900
                           Indianapolis, IN 46204-4236

DATE:                      The deposition will be taken on November 26, 2018, and continuing from
                           day to day until completed.

TIME:                      Unless otherwise agreed to by the parties, the deposition will begin at
                           12:00 p.m. EST and will continue one after another thereafter until
                           completed.


                                         COURT REPORTER

       The depositions will be stenographically recorded by a certified court reporter from the
firm Esquire Solutions. Plaintiff also reserves the right to video the depositions as well.

                                     SUBPOENA DUCES TECUM

       Pursuant to applicable Arkansas law, the Defendant/witness is commanded to gather and
produce the following materials at the time and place of the taking of the deposition:

1.    A current and up to date curriculum vitae, and if no such document exists, produce Mr.
      Chinni’s employment records that identify his training, work experience, education, and
      background both at IMMI and elsewhere.

2.    Mr. Chinni’s file materials on this matter, including any notes, records, research, photos,
      videos, reports, emails, affidavits, draft affidavits, memos, documents or other materials
      that Mr. Chinni has seen, read, authored, collected, discussed or reviewed pertaining to this
      matter.

3.    All communications between Jim Chinni and any person that concerns this litigation matter,
      including any records or materials discussed with any person.

4.    If any information is withheld based on a claim of privilege, please produce a privilege log.



DATED this 18th day of October, 2018
                                                     2
Stovall v. Mack, et al
#4:16-CV-904-JLH
Notice of Deposition – Jim Chinni
           Case 4:16-cv-00713-JLH Document 151 Filed 10/18/18 Page 3 of 5




                                       RESPECTFULLY SUBMITTED,


                                       /s/ C. Tab Turner
                                       Tab Turner AR Bar 85158
                                       TURNER & ASSOCIATES, P.A.
                                       4705 Somers Ave, Suite 100
                                       North Little Rock, AR, 72116
                                       501-791-2277 – Phone
                                       501-791-1251 – Fax
                                       tab@tturner.com

                                       and

                                       Ray Baxter (Bar 78012)
                                       THE BAXTER LAW FIRM
                                       3115 Alcoa Road
                                       Benton, AR 72015
                                       501-315-2971 – Phone
                                       501-712-2856 – Fax
                                       raybaxterpa@gmail.com

                                       Attorneys for the Plaintiffs




                                          3
Stovall v. Mack, et al
#4:16-CV-904-JLH
Notice of Deposition – Jim Chinni
            Case 4:16-cv-00713-JLH Document 151 Filed 10/18/18 Page 4 of 5




                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of this pleading was served on counsel listed below on this
       th
the 18 day of October, 2018.

James M. Simpson , Jr.
Martin A. Kasten
Friday, Eldredge & Clark, LLP
Regions Center
400 West Capitol Avenue
Suite 2000
Little Rock, AR 72201-3522
(501) 376-2011
mkasten@fridayfirm.com
simpson@fridayfirm.com

Randall R. Riggs
Matthew R. King
Jennifer L. Schuster
FROST BROWN TODD, LLC
201 North Illinois St. Suite 1900
P.O. Box 44961
Indianapolis, IN 46244
317-237-3800 – Phone
jschuster@fbtlaw.com
rriggs@fbtlaw.com
mking@fbtlaw.com
ATTORNEYS FOR IMMI

Charles K. Reed
Frank Brannen
Lewis Brisbois Bisgaard & Smith LLP
1180 Peachtree Street, NE, Suite 2900
Atlanta, GA 30309
404-348-8585
Fax: 404-467-8845
chuck.reed@lewisbrisbois.com
frank.brannen@lewisbrisbois.com


                                               4
Stovall v. Mack, et al
#4:16-CV-904-JLH
Notice of Deposition – Jim Chinni
           Case 4:16-cv-00713-JLH Document 151 Filed 10/18/18 Page 5 of 5




                                             /s/ C. TAB TURNER
                                             Tab Turner




                                         5
Stovall v. Mack, et al
#4:16-CV-904-JLH
Notice of Deposition – Jim Chinni
